DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16 and 20-22, 24-25, 29, 33-34, and 36 are pending. Claims 16 and 24 are independent.	

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the 


Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered, the examiner’s response is the following:
Applicant’s arguments with respect to rejections under 35 USC 103 for claims 16 and 20-22, 24-25, 29, 33-34, and 36 has been carefully considered. The examiner respectfully disagrees.
Applicant argues that “Sun discloses a distance measurement apparatus, the disclosed distance measurement apparatus being configured to indirectly determine a distance between a first point and a second point on an object, wherein the disclosed distance measurement apparatus of Sun is configured to directly measure distances to the first point and to the second point. During determination of the directly measured distance to the first point, the disclosed distance measurement apparatus may be at a first position having a first orientation, and during determination of the directly measured distance to the second point, the disclosed distance measurement apparatus may be at a second position having a second orientation, wherein the first position and/or first orientation may differ from the second position and/or second orientation.” Response at 7. Thus, applicant argues Sun does not determine dimensions of parts as claimed because the second measured point is not a dimension. Id. at 8. 


Claim Objections
Claim 16 is objected to because of the following informalities:  in line 13, there is a second redundant comma, please delete.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 20-22, 24-25, 29, 33-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw et al., US Patent Application Publication No. 2012/0066019 in view of Sun et al., US Patent Application Publication No. 2017/0184721.

Claim 16. Hinshaw discloses: A method for producing parts for a plurality of local structures at a construction site using a building information model, the building information model being stored on a central computing unit and providing data about the construction site and a building to be constructed or in construction at the construction site, the building comprising a first and a second room, (Hinshaw, Abstract, Fig. 1 showing general method of construction management system, Fig. 2C showing job site with a plurality of structures having multiple rooms and machines; [0030] “Here, central computer 30 may tie in all pieces from the design, thru the materials ordering, thru the fabrication and kitting to final on-site construction where there is feedback between a portion of or all the elements associated with a given construction project. In alternate embodiments, server/database 30 or any component(s) of system 20 may include having small remote computers, for example, on various CNC machines or as stand alone remote servers. In addition, any suitable methods may be used to run the 
providing a mobile work shop at the construction site, the work shop comprising a fixed set of machines and being adapted for producing similar parts for similar local structures at a multitude of different constructions sites, (Hinshaw, Fig. 2C 868 [0033] “Stick machine 868 may be provided to manufacture lots of lumber, for example CNC cutting, identification, drilling for electrical or plumbing, marking circuits, electrical boxes etc ..... In alternate embodiments, more or less functions may be provided. Exemplary stick machine 868 may be an automated system that produces stick-frame construction components, for example, studs, top plates, bottom plates, joists, rafters, blocking or otherwise from standard dimensional lumber….Machine 868 may be portable to job site or location proximate home construction or located remote such as at site 870.” Emphasis added);
determining dimensions of parts needed for the construction of the local structures, (Hinshaw, [0028] “System 20 enables efficient material ordering, scheduling, dispatch, job execution, material management, control of automation, placement of materials, human safety (location of people) pace-setting, and compliance to codes green initiatives (e.g. Energy Star, LEED, FSC). Feedback into system 20 may include data transmitted from automation 52 which may be on or off site, for example, status of task or position of automation and material from local position feedback system(s) as well as data transmitted from humans 80, for example, via smart phone interface 82 with location information….shown, system 20 is able to update some 
providing the dimensions of parts to the work shop which is situated at the construction site (Hinshaw, Fig. 1 system 20 communicating among the various elements of the construction system, Fig. 2C system 20 at an illustrative construction site, [0029] “database 30 collects data, for example, measurements from the construction site, mill and otherwise as the materials are being fabricated on a as needed basis, real time updates may be accomplished when variances, for example, foundation actual size or level, affect the remaining construction”; [0030] “By way of example, Vertex system 40, AutoCAD REVIT system 46 and MRP Scheduler 54 may communicate and interact in either a one way or two way manner. …Here, the fields that REVIT 46 requires may be extracted and uploaded to REVIT 46 where database 30 retains those fields that REVIT 46 can not maintain, for example, the Vertex-specific or Vertex rich data. A user may then make the changes in REVIT 46 and the data may then be downloaded from REVIT 46 to central database 30 and, as it is loaded, that data is merged with the previously stored rich data fields from Vertex 40.” EN: It is noted that dimensions are part of designs in REVIT and VERTEX. [0033] “Stick machine 868 cuts boards to length and may be provided with adjustable miter and bevel, drills holes for electrical and plumbing, marks, for example, board ID, stud locations, hole ID-electrical circuit or plumbing ID, electrical outlet locations, switch locations, data cables or otherwise….By way of example, kit wherein the providing the dimensions to the work shop comprises the portable computing device automatically transmitting the dimensions to the work shop during or directly after the measuring operation (Hinshaw, [0028] “Feedback into system 20 may include…data transmitted from humans 80, for example, via smart phone interface 82 with location information” that may have [0029] “Positioning data may be captured by any suitable position system including gps, laser,….”; [0030] “Here, central computer 30 may tie in all pieces from the design, thru the materials ordering, thru the fabrication and kitting to final on-site construction where there is feedback between a portion of or all the elements associated with a given construction project. In alternate embodiments, server/database 30 or any component(s) of system 20 may include having small remote computers, for example, on various CNC machines or as stand alone remote servers. In addition, any suitable methods may be used to run the various elements asynchronously, synchronously or otherwise.”; [0033] “Feedback into system 20 may include data transmitted from automation or other modules which may be on or off site, for example, status of task or position of automation and material from local position feedback system(s) as well as data transmitted from humans 80, for example, via smart phone interface 82 with location information. Location and/or status tracking devices may be affixed to any device 
producing the needed parts according to the transmitted parts dimensions by at least one machine of the work shop, wherein the at least one machine of the work shop produces the parts autonomously according to the transmitted parts dimensions (Hinshaw, Fig. 1 showing all components in an integrated communication scheme to achieve the construction goals, Fig. 8 mill control module including managing jobs at the mill 292; [0029] “Server 20 further integrates automation associated with the construction project including CNC fabrication of component kits, such as lumber kits, and by way of further example, including automated framing, wiring, insulating, plumbing or any suitable automation as may be applied to construction project 62.”; [0033] “Stick machine 868 cuts boards to length and may be provided with adjustable miter and bevel, drills holes for electrical and plumbing, marks, for example, board ID, stud locations, hole ID-electrical circuit or plumbing ID, electrical outlet locations, switch locations, data cables or otherwise….By way of example, kit 64 may comprise the framing and sheathing required to assemble the roof structure of structure 820 or alternately, one or more walls having a kit with mating components or floors or otherwise. Material kit 64 or 64' may be delivered to the job site via truck 866 or other suitable delivery 
While Hinshaw discloses that measurements are taken, determined and may change in the construction process, and that communication with users using handheld devices is part of the construction system, it does not explicitly disclose wherein determining the dimensions of parts comprises: performing a first measuring operation at a first location of the construction site, the first location being in the first room; and performing a second measuring operation at a second location of the construction site, the second location being in the second room,  wherein the at least first and second measuring operations each are performed by a user guided through the measuring operation by a portable computing device using data provided by the building information model, wherein the portable computing device is a hand held laser-based distance measuring device which comprises an electronic distance meter and measuring functionality for determining the dimensions, and performing the measuring operations comprises using the measuring functionality of the portable computing device, wherein the portable computing device prompts the user to perform the measuring operation for measuring distances at the first and second location and calculates, based on the measured distances, parts dimensions for the target state of the construction.
Sun teaches wherein determining the dimensions of parts comprises: performing a first measuring operation at a first location of the construction site, the first location being in the first room (Sun, Fig. 10 Position 1; [0047] “As shown in FIG. 6, a user moves the laser ; and
performing a second measuring operation at a second location of the construction site, the second location being in the second room (Sun, Fig. 12 showing two rooms being measured “Living Room” and “Dining Room”; Fig. 17 step 1638 Perform another measurement; [0128] “The application 308 then determines if another measurement is to be performed (block 1638). If another measurement is to be performed, the application 308 returns to block 1622 to begin measuring direct distances to one or more points. For example, additional measurements may be performed for different architectural features, rooms, projects, etc.” EN: emphasis added, the system teaches and suggests that more than a single room may be part of a measuring operation.), 
wherein the at least first and second measuring operations each are performed by a user guided through the measuring operation by a portable computing device using data provided by the building information model (Sun, [0039] “FIGS. 3 to 5 show diagrams of an example laser distance device 300, according to an example embodiment of the present disclosure.”; [0040] “The example client device 100 may include any cell phone, personal digital assistant, smartphone, tablet computer, laptop computer, smart-eyewear, smartwatch, etc.”; [0100] “For each measurement, the example project manager 932 is configured to cause the application 308 to prompt a user for a description of a measurement. The description information provides a reminder to the user about which measurement was performed.” [0104] “For example, selection of a calculation for an area of a rectangle causes the application 308 to prompt the user to perform four direct measurements.” EN: the portable computing device is construed as the client device 100), wherein the portable computing device is a hand held laser-based distance measuring device which comprises an electronic distance meter and measuring functionality for determining the dimensions (Sun, [0039] “FIGS. 3 to 5 show diagrams of an example laser distance device 300, according to an example embodiment of the present disclosure.”), and performing the measuring operations comprises using the measuring functionality of the portable computing device, wherein the portable computing device prompts the user to perform the measuring operation for measuring distances at the first and second location (Sun, [0040] “The client device 100 includes an application 308 configured to determine an indirect distance based on direct distances to two remote points and movement information detected by the motion sensors 306.”; [0046] “FIGS. 6 to 8 show diagrams illustrative of using the example laser distance device 300 of FIGS. 3 to 5 to measure  and calculates, based on the measured distances, parts dimensions for the target state of the construction (Sun, [0025] “As disclosed below, the example method, apparatus, and system disclosed uses the motion data with one or more trigonometric functions, algorithms, or routines to determine an indirect distance between two remote points.”; [0032] “an indirect distance corresponds to a calculation of a distance between two known remote or laser incident points.”; [0040] “The client device 100 includes an application 308 configured to determine an indirect distance based on direct distances to two remote points and movement information detected by the motion sensors 306.” EN: the indirect measurements are construed as teaching calculated parts dimensions for the target state of the construction. For example, it the indirect distance between the two remote points where one point is the start of a door opening and the second point is the end of the door opening then the dimension of the opening is known and may be used to cut the doorframe.);
Hinshaw and Sun are analgous art because they are related to construction systems and methods for construction site operations including determination of measurements of interest. 

Claim 20. Modified Hinshaw teaches the method according to claim 16, wherein the determined dimensions are transmitted to the central computing unit (Hinshaw, Fig. 1 Server, [0028] “Feedback into system 20 may include…data transmitted from humans 80, for example, via smart phone interface 82 with location information” that may have [0029] “Positioning data may be captured by any suitable position system including gps, laser,….” [0030] “Here, central computer 30 may tie in all pieces from the design, thru the materials ordering, thru the fabrication and kitting to final on-site construction where there is feedback between a portion of or all the elements associated with a given construction project.”).

Claim 21. Modified Hinshaw teach the method according to claim 16, wherein the needed parts are produced by at least one machine of the work shop that is connected to the central computing unit by means of an internet or intranet connection (Hinshaw, Fig. 1 70 

Claim 22. Modified Hinshaw teach the method according to claim 16, wherein producing the parts comprises giving numbers to the produced parts for facilitating the building of the structure, the method further comprising: transporting the produced parts to the location of the measuring operation; and building the local structure using the produced parts and considering the given numbers (Hinshaw, Fig. 2C 864 866 transport to 820; [0033] “crane 864 may be a larger crane and provided as a stand alone crane of any suitable type on site either affixed or moveable. In alternate embodiments, truck 866 may be provided as a platform for construction, for example, where truck 866 has stick machine 868 mounted thereon and transportable to a construction site…the framing components 64 are pre cut to length and size to form at least a portion of the structure 820.”; [0033] “a portion or all of the framing components may have identification indicia, with the identification indicia indicating where the mating framing components are to mate and/or indicating which of the mating framing components mate and/or an order that the framing components are to be assembled, 

Claim 24. Hinshaw discloses: A construction management system for the construction of a building at a construction site, the building comprising a first and a second room (Hinshaw, Abstract, Fig. 1, Fig. 2C showing job site with a plurality of structures having multiple rooms and machines), the system comprising:
a central computing unit providing a building information model (Hinshaw, [0029] “Database 30 further provides sequence for delivery and erection, special tooling, coordinates, trades such as required for material, labor and capital asset management. Database 20 is updated to identify state and location, through different process steps (database reflects real time configuration and state). A state module may be provided to generate visual model(s) which may have any form, for example could be 2-D or 3-D representation of the design, may identify material items with data and content specific to item and state, and can identify critical data and critical points.”; [0030] “Here, central computer 30 may tie in all pieces from the design, thru the materials ordering, thru the fabrication and kitting to final on-site construction where there is feedback between a portion of or all the elements associated with a given construction project.”) comprising at least:
a three-dimensional model of the construction site or of the building, a construction plan comprising a target state of the construction of the building, or information about a current construction state of the building (Hinshaw, [0029] “Database 30 further provides sequence for delivery and erection, special tooling, coordinates, trades such as required for 3-D representation of the design); and
at least one portable computing device being connectable to the central computing unit by means of a wireless data connection and being adapted to provide data comprised by the building information model to a user, (Hinshaw, Fig. 1 construction control system 20, [0028] “System 20 enables efficient material ordering, scheduling, dispatch, job execution, material management, control of automation, placement of materials, human safety (location of people) pace-setting, and compliance to codes green initiatives (e.g. Energy Star, LEED, FSC). Feedback into system 20 may include data transmitted from automation 52 which may be on or off site, for example, status of task or position of automation and material from local position feedback system(s) as well as data transmitted from humans 80, for example, via smart phone interface 82 with location information.” EN: device 82 is a portable computing device communicable with the server.);
wherein the system is adapted to control a production of parts for a plurality of local structures at the construction site (Hinshaw, Fig. 2C system 20 communicating and controlling a plurality of production operations for a plurality of structures, [0028] “System 20 enables efficient material ordering, scheduling, dispatch, job execution, material management, control of automation, placement of materials, human safety (location of people) pace-setting, and compliance to codes green initiatives (e.g. Energy Star, LEED, FSC). Feedback into system 20 may include data transmitted from automation 52 which may be on or off site, for example, 
wherein the system comprises a mobile work shop which is situated at the construction site, the work shop comprising a fixed set of machines and being adapted for use at a multitude of different construction sites, and to produce parts of at least one parts category for local structures at each of the different construction sites, the fixed sets of machines comprising at least one machine that is adapted to produce parts autonomously according to the transmitted parts dimensions (Hinshaw, Fig. 2C  850, 852, 856, 854, 858, 868 870; [0033] “Stick machine 868 may be provided to manufacture lots of lumber, for example CNC cutting, identification, drilling for electrical or plumbing, marking circuits, electrical boxes etc ..... In alternate embodiments, more or less functions may be provided. Exemplary stick Machine 868 may be portable to job site or location proximate home construction or located remote such as at site 870.” EN: Thus, the parts have been designed based on the measuring operations taught by Sun, discussed below.).
While Hinshaw discloses (see for example Hinshaw, [0030] “By way of example, Vertex system 40, AutoCAD REVIT system 46 and MRP Scheduler 54 may communicate and interact in either a one way or two way manner. …Here, the fields that REVIT 46 requires may be extracted and uploaded to REVIT 46 where database 30 retains those fields that REVIT 46 can not maintain, for example, the Vertex-specific or Vertex rich data. A user may then make the changes in REVIT 46 and the data may then be downloaded from REVIT 46 to central database 30 and, as it is loaded, that data is merged with the previously stored rich data fields from Vertex 40.” It is noted that dimensions are part of designs in REVIT and VERTEX. [0033] “Feedback into system 20 may include data transmitted from automation or other modules which may be on or off site, for example, status of task or position of automation and material from local position feedback system(s) as well as data transmitted from humans 80, for example, via smart phone interface 82 with location information.”) that measurements are taken, determined and may change in the construction process, and that communication with users using handheld devices is part of the system, it does not explicitly disclose wherein the portable computing device is a hand held laser-based distance measuring device which comprises a measuring functionality for determining the dimensions and comprises at least one of a display for providing graphical or text instructions to the user and a loudspeaker for 
Sun teaches wherein the portable computing device is a hand held laser-based distance measuring device which comprises a measuring functionality for determining the dimensions (Sun, [0039] “FIGS. 3 to 5 show diagrams of an example laser distance device 300, according to an example embodiment of the present disclosure.”) and comprises at least one of a display for providing graphical or text instructions to the user and a loudspeaker for providing voice instructions to the user (Sun, [0112] “The user interface 1400 is shown to the user via the display 922 of the client device 100.”) and the at least one portable computing device is adapted:
to guide one or more users through a first measuring operation at a first location of the construction site, the first location being in the first room, and through a second measuring operation at a second location of the construction site, the second location being in the second room, using data provided by the building information model (Sun, Fig. 12 showing two rooms being measured “Living Room” and “Dining Room”; Fig. 17 step 1638 Perform another measurement; [0039] “FIGS. 3 to 5 show diagrams of an example laser distance device 300, according to an example embodiment of the present disclosure.”; [0040] measurements may be performed for different architectural features, rooms, projects, etc.” EN: emphasis added, the system teaches and suggests that more than a single room may be part of a measuring operation. The portable computing device is construed as the client device 100.), and
to automatically transmit, during or directly after the first or second measuring operation, calculated parts dimensions to the central computing unit (Sun, [0025] “As disclosed below, the example method, apparatus, and system disclosed uses the motion data with one or more trigonometric functions, algorithms, or routines to determine an indirect distance between two remote points.”; [0032] “an indirect distance corresponds to a calculation of a distance between two known remote or laser incident points.”; [0040] “The client device 100 includes an application 308 configured to determine an indirect distance based on direct distances to two remote points and movement information detected by the motion sensors 306.”; [0063] “Moreover, the client device 100 includes a network interface 926 In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 {CCPA 1958).);
Hinshaw and Sun are analgous art because they are related to construction systems and methods for construction site operations including determination of measurements of interest. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hinshaw and Sun and arrived at guiding a user through the required measurement operations to determine the necessary dimensions for any of the construction processes taught in Hinshaw such as instructions for the CNC machine. One of ordinary skill in the art would have been motivated to make such a combination because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 25. Modified Hinshaw teach the system according to claim 24, wherein the central computing unit comprises at least one server computer or a cluster of server computers working as a cloud system, wherein the portable computing device is adapted to transmit the dimensions to the central computing unit by means of an internet or intranet connection (Hinshaw, Fig. 1 70 server, [0030] “Here, central computer 30 may tie in all pieces from the design, thru the materials ordering, thru the fabrication and kitting to final on-site construction where there is feedback between a portion of or all the elements associated with a given construction project.”; [0036] “Web Services 202 or otherwise where remote terminals (please see FIG. 1) will be able to send messages in a secure persistent fashion that is being processed at the server.” Being able to communicate via hand held, mobile, and remote communications including web services teaches communication via internet or intranet connections.).

Claim 29. Modified Hinshaw teach the system according to claim 24, wherein work shop comprises at least one container in which the machines are provided; or is provided as a part of a vehicle or trailer or transportable by a vehicle or trailer (Hinshaw, Fig. 2C  850, 852, 856, 854, 858, 866, 868 870; [0033] “Further, truck 866 may be provided with any suitable combination of automation modules or modules or tools and materials to assist in the construction….Stick machine 868 may be provided to manufacture lots of lumber, for example CNC cutting, identification, drilling for electrical or plumbing, marking circuits, electrical boxes etc ..... In alternate embodiments, more or less functions may be provided. Exemplary stick 

Claim 33. Modified Hinshaw teaches the method according to claim 20, wherein: the dimensions are entered into a database of the building information model, or the dimensions are provided to the work shop from the central computing unit (Hinshaw, [0030] “By way of example, Vertex system 40, AutoCAD REVIT system 46 and MRP Scheduler 54 may communicate and interact in either a one way or two way manner. …Here, the fields that REVIT 46 requires may be extracted and uploaded to REVIT 46 where database 30 retains those fields that REVIT 46 can not maintain, for example, the Vertex-specific or Vertex rich data. A user may then make the changes in REVIT 46 and the data may then be downloaded from REVIT 46 to central database 30 and, as it is loaded, that data is merged with the previously stored rich data fields from Vertex 40.” It is noted that dimensions are part of designs in REVIT and VERTEX.).

Claim 34. Modified Hinshaw teaches the method according to claim 16, wherein the local structures are drywalls and the produced parts comprise plaster boards and studs (Hinshaw, [00333] “Referring now to FIG. 2C, there is shown, an isometric view of a job site and support infrastructure to build a structure having framed structure thereon in residential or commercial construction or otherwise incorporating features in accordance with an exemplary method and embodiment. Job site and support infrastructure 800 has structure 820 made of 

Claim 36. Modified Hinshaw teaches the system according to claim 24, wherein the mobile workshop is adapted to produce the parts in such a way that the produced parts are given numbers to facilitate the building of the local structures (Hinshaw, Fig. 2C 864 866 transport to 820; [0033] “crane 864 may be a larger crane and provided as a stand alone crane of any suitable type on site either affixed or moveable. In alternate embodiments, truck 866 may be provided as a platform for construction, for example, where truck 866 has stick machine 868 mounted thereon and transportable to a construction site…the framing components 64 are pre cut to length and size to form at least a portion of the structure 820.”; [0033] “a portion or all of the framing components may have identification indicia, with the identification indicia indicating where the mating framing components are to mate and/or .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.W.C./             Examiner, Art Unit 2129


/REHANA PERVEEN/             Supervisory Patent Examiner, Art Unit 2129